Citation Nr: 0003721	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  95-16 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for Reiter's syndrome.

2.  Entitlement to service connection for rheumatoid 
arthritis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


INTRODUCTION

The veteran served on active duty from February 1983 to 
February 1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied entitlement of the veteran to 
service connection for Reiter's syndrome.  The veteran 
appealed that decision to BVA, and by its remand of April 
1997, the Board remanded such issue to the RO for the 
completion of additional evidentiary development.  

Prior to the RO's return of the case to the Board, an 
additional issue was found by the RO to have been raised by 
the evidence, that of entitlement of the veteran to service 
connection for rheumatoid arthritis.  Such matter was 
initially adjudicated by the RO in a rating decision of April 
1998, wherein the claim was denied, along with the claim for 
service connection for Reiter's syndrome.  Notice of the 
actions taken was then furnished to the veteran and his 
representative by means of a supplemental statement of the 
case, dated in April 1998, prior to the veteran's submission 
in June 1998 of a notice of disagreement as to the denial of 
the newly raised issue.  A further supplemental statement of 
the case as to both issues was provided to the veteran in 
April 1999, in which the RO denied the claim for service 
connection for rheumatoid arthritis as not well-grounded.  
Such was followed by submission of a VA Form 646, Statement 
of Accredited Representative in an Appealed Case, in July 
1999 and an informal hearing presentation in October 1999.  
Both issues are shown to have been certified for the Board's 
review, pursuant to a VA Form 8, Certification of Appeal, as 
last annotated by the RO in July 1999, and the Board 
construes the Form 646 of July 1999 as the veteran's 
substantive appeal regarding the claim for service connection 
for rheumatoid arthritis.


FINDINGS OF FACT

1.  The existence of Reiter's syndrome is not shown in 
service or for years following the veteran's discharge from 
service; most of the current medical data indicate that the 
veteran does not now have, nor has ever had, Reiter's 
syndrome.

2.  Any existing Reiter's syndrome of the veteran is not 
shown to be related to his period of military service.

3.  The veteran's claim of entitlement to service connection 
for rheumatoid arthritis is not supported by cognizable 
evidence demonstrating that such claim is plausible or 
capable of substantiation.


CONCLUSIONS OF LAW

1.  Reiter's syndrome was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.303 (1999). 

2.  The veteran's claim of entitlement to service connection 
for rheumatoid arthritis is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the record indicates that the veteran did not 
report any complaints of Reiter's syndrome or its component 
symptoms, or rheumatoid arthritis, at the time of his July 
1982 enlistment report of medical history.  There were 
complaints noted of a painful or "trick" elbow in an 
apparent reference to an episode of right elbow tendinitis 
and treatment therefor during 1978.  No evidence of Reiter's 
syndrome or rheumatoid arthritis is shown in the clinical 
evaluations conducted at that time.  The veteran was seen in 
November 1983 for an upper respiratory infection and acute 
viral gastroenteritis, with symptoms of congestion, nausea, 
diarrhea, and loss of appetite.  His gastroenteritis was 
shown to have resolved when he was seen two days later and 
then returned to duty.  He was also seen for a skin infection 
on the penile shaft in June and July 1984 and ultimately a 
diagnosis of molluscum contagiosum was offered.  In August 
1985, the veteran was seen for a rash in the genital area of 
three days' duration; the assessment was of Candida 
balanitis.

Medical records pertaining to the veteran's spouse which were 
compiled during the veteran's period of service denote 
treatment for various obstructive voiding symptoms, 
vaginitis, urinary tract infections, and cystitis.

Following service, the veteran was seen in December 1989 for 
a one-year history of throbbing pain, which initially started 
in the right outer aspect of the forefoot, and which was 
progressive, persistent, and non-traumatic.  Similar symptoms 
occurred eight weeks later in the left foot, which resolved 
over two or three days.  The veteran denied any symptoms of 
other articular involvement, rash, fever, carpal tunnel, 
Raynaud's, penile discharge, ocular inflammation, psoriasis 
or colitis.  Also noted was that, six months prior thereto, 
the veteran had developed pain and swelling of the left hand.  
On examination there was no evidence of conjunctival 
injection or icterus.  Examination of the upper extremities 
revealed no active synovitis or contracture.  Range of motion 
of the hips and knees was preserved without tenderness or 
contracture.  Tenderness with minimal swelling was present at 
the left fifth metatarsal phalangeal.  An impression of 
asymmetric lower extremity articular complaints with features 
of inflammatory arthropathy was recorded and it was noted 
that that a positive rheumatoid factor indicated that early 
rheumatoid arthritis was a possibility. 

The first objective medical finding of possible Reiter's 
syndrome did not occur until January 1990, when the veteran 
was hospitalized at the Henry Ford Hospital for right foot 
pain and tenderness.  At the time of such hospitalization, 
the veteran reported having had pain in the right foot, 
beginning initially in September 1989, and becoming extremely 
uncomfortable in December 1989.  At that time, he went to the 
emergency room and was unable to walk.  Pertinent past 
history included an X-ray which showed a marked degree of 
bone changes in the fifth toe only, and a bone scan which 
showed involvement of the mid tarsal, as well as the fifth 
metatarsal.  The report noted no other background history 
suggestive of Reiter's syndrome.  Physical examination 
revealed marked tenderness of the fifth metatarsal joint.  No 
evidence of psoriasis was shown.  The examiner did not find 
evidence of infection.  An impression of sero-positive 
erosive arthropathy with a pattern suggestive of psoriasis or 
Reiter's syndrome was noted.

In an October 1990 statement, Andrew J. Sulich, M.D., 
reported that he had treated the veteran since December 1989, 
noting an approximate one-year history of throbbing pain at 
the right lateral aspect of the veteran's forefoot.  Dr. 
Sulich further noted that, after reevaluating the veteran's 
symptomatology, a diagnosis of rheumatoid arthritis was not 
indicated, but that, given the disorder's distribution, his 
concern was that a partial Reiter's syndrome was a 
possibility.  

From February 1992 to June 1995, the veteran was treated by 
Hal Martens, D.O., for a suspected limited Reiter's syndrome 
with asymmetric inflammatory erosive polyarthropathy.  In a 
June 1995 statement, Dr. Martens opined that the veteran's 
disorder involved the spondyloarthropathy family of 
arthritides, as opposed to rheumatoid arthritis or other 
inflammatory category of symmetrical polyarthropathy.  Dr. 
Martens also noted that, given the veteran's wife's 
documented recurrent cystitis which was contemporaneous with 
the onset of the veteran's inservice inflammatory arthropathy 
symptoms, the temporal relationship of the chronic cystitis 
to the onset of inflammatory arthropathy was, in the 
physician's words, "difficult to completely ignore."  In 
was the opinion of Dr. Martens that even though the veteran's 
symptoms seemed to occur past the time within which reactive 
arthropathy was thought to occur, a literature search could 
reveal reports of the same.

The report of a VA examination in January 1994 contains a 
history reported by the veteran that, during service, he 
developed satellite pustules on his penis with urethral 
discharge, multiple joint pain with bilateral elbow swelling, 
frequent episodes of diarrhea, and conjunctivitis.  Also 
reported by the veteran was that he had been treated for 
diarrhea without improvement of his symptoms, and that after 
discharge he had been evaluated at Henry Ford Hospital and 
was diagnosed with Reiter's syndrome.  His current complaints 
were of constant joint pain and swelling which involved his 
jaw, right foot, and right elbow.  He also complained of 
occasional dryness of both eyes.  On examination, his 
external eyes were normal.  There was no evidence of 
conjunctivitis or urethritis.  Musculoskeletal examination 
revealed a good range of motion of the lumbosacral spine, 
without paraspinal spasm.  The lumbar spine showed minimal 
scoliosis.  Examination of the extremities revealed  no 
abnormal range of motion.  The elbows revealed no tenderness, 
swelling or atrophy, and a full range of motion.  The feet 
demonstrated a minimal swelling in the right foot over the 
dorsal calcaneal cuboid ligament, without ulcerations.  The 
report contains a diagnosis of probable Reiter's syndrome, 
service related.

At a May 1995 personal hearing, the veteran and his wife 
testified regarding his inservice symptoms.  It was their 
testimony that, during service, the veteran's wife had a 
yeast infection, cystitis, and urethritis, which caused the 
veteran's skin infection on his penis.  They asserted that 
this in turn was related to the veteran's Reiter's syndrome.

Also submitted during the course of the instant appeal are 
photocopies of portions of various textbook articles 
regarding Reiter's syndrome, arthritis, and sexually 
transmitted disease, none of which appear to pertain 
specifically to the veteran's individual circumstances.

Following entry of the Board's remand in April 1997, various 
other examination and treatment reports were made a part of 
the veteran's claims folder.  Additional VA treatment in 
early 1995 for joint-related complaints was indicated, with 
there being an assessment of Reiter's syndrome at that time.  
Records compiled by the veteran's treating osteopath, B. 
Rogers-Gray, D.O., during 1996 reflect a change in the 
veteran's diagnosis from that of Reiter's syndrome to 
rheumatoid arthritis.  A consultation by a rheumatologist, D. 
M. Mulkey, M.D., in July 1996, who reviewed the veteran's 
service medical records and reports of postservice treatment, 
concluded that the veteran never had Reiter's syndrome, 
instead concluding that there was evidence of osteoarthritis 
and osteoporosis.  Also shown was that the veteran underwent 
a procedure in December 1996 for drainage of fluid from the 
right knee.  Beginning in 1997, the veteran was referred to 
another private rheumatologist, J. E. Dowd, M.D., for care, 
and his records reflect no current diagnosis of Reiter's 
syndrome.  Dr. Dowd's diagnosis was of seropositive 
rheumatoid arthritis, dating to 1989.

The record also includes the report of a VA medical 
examination undertaken in November 1997, findings from which 
were found to present a picture consistent with rheumatoid 
arthritis.  A specific opinion was offered by the examining 
physician, who reviewed the veteran's claims folder inclusive 
of Dr. Marten's opinion, that the clinical picture presented 
was not consistent with Reiter's syndrome.  The examiner 
noted inservice treatment of a urinary tract infection and 
molluscum contagiosum, but it was found that there was no 
history of urethritis, conjunctivitis, or arthritis to 
suggest a diagnosis of Reiter's syndrome.

Reiter's Syndrome

The Board finds that the veteran has presented a well-
grounded claim for entitlement to service connection for 
Reiter's syndrome; that is, one that is plausible or capable 
of substantiation.  The Board also finds that VA has 
adequately fulfilled its responsibility to assist him in the 
development of his claim, pursuant to 38 U.S.C.A. § 5107(a).  
Notice is taken that much additional data were made a part of 
the record as a result of the Board's remand in April 1997, 
including treatment records compiled by VA and private 
medical providers and the report of a VA medical examination 
in November 1997.  In the absence of any showing of 
noncompliance by the RO with the terms of the remand or an 
allegation of any perceived inadequacy as to the sufficiency 
of the evidence, the Board is satisfied that all relevant 
facts have been properly and sufficiently developed, such 
that no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131.  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims has 
recognized Reiter's syndrome as a triad of symptoms of 
unknown etiology comprising urethritis (inflammation of the 
urethra), conjunctivitis, and arthritis (the dominant 
feature)...chiefly affecting young men, and usually running a 
self-limited but relapsing course.  Tozian v. Derwinski, 3 
Vet. App. 268 (1991). 

Although the veteran has presented evidence of an existing 
Reiter's syndrome so as to well-ground his claim, the Board 
finds more persuasive the evidence that the veteran has not 
had in the past and does not now have Reiter's syndrome.  In 
this regard, the Board notes that, notwithstanding the fact 
that Reiter's syndrome was initially diagnosed in 1990 and 
for several years thereafter, virtually all of the VA and 
private medical professionals who have examined or treated 
the veteran since 1996 have concluded that the veteran does 
not have Reiter's syndrome.  

Furthermore, even conceding for the sake of argument that the 
veteran has Reiter's syndrome, service medical records are 
wholly negative for evidence of that disorder and no medical 
professional, other than Dr. Martens, ties Reiter's syndrome 
to the veteran's period of service.  Although the veteran was 
seen in December 1989 for what he reported was a one-year 
history of throbbing pain, this would still be a time frame 
following service, and the existence of Reiter's syndrome is 
not indicated from a medical standpoint earlier than January 
1990.  Dr. Martens is the only medical professional that 
directly links the veteran's Reiter's syndrome to his period 
of service, and specifically, to his spouse's recurrent 
cystitis in service.  Such opinion is not otherwise confirmed 
by any other medical professional and it is directly 
contradicted by an examining physician of VA in November 
1997.  Dr. Marten's opinion, standing alone, is accorded only 
limited probative weight as it is not bolstered in any way by 
findings from service medical records or other persuasive 
medical data, and, as set forth in the preceding paragraph, 
the assumption that Reiter's syndrome was present then or now 
is contrary to the great weight of the other more persuasive 
medical opinions on file. 

Also it is noted that, during the January 1994 VA 
examination, the veteran was diagnosed with "Reiter's 
syndrome, service related."  However, the finding that the 
veteran's disorder bears a relationship to service carries 
little probative weight as it appears to have been based 
entirely on the history provided by the veteran.  This 
finding constitutes no more than a transcription of a lay 
history, and therefore is not thereby transformed into 
competent medical evidence of a relationship between service 
and any current Reiter's syndrome.  See Guimond v. Brown, 6 
Vet. App. 69, 72 (1993); Reonal v. Brown, 5 Vet. App. 458, 
460-61 (1993); see also LeShore v. Brown  8 Vet. App. 406 
(1995).  

Although the veteran and his wife have expressed their own 
opinions that the veteran's has Reiter's syndrome and that 
such disorder began during military service, neither is shown 
to have the requisite medical knowledge or training to 
furnish medical opinions or diagnoses.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).

On balance, the great weight of the evidence presented is 
against the veteran's claim of entitlement to service 
connection for Reiter's syndrome and such claim must 
therefore be denied.  To that extent, the rule providing 
that, where the evidence is in relative equipoise, the 
veteran is to be afforded the benefit of the doubt and the 
claim granted, is not for application in this instance.  
38 U.S.C.A. § 5107(b).  


Rheumatoid Arthritis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131.  Certain chronic diseases, such as 
arthritis, may be presumed to have been incurred in service 
if manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).

The threshold question to be answered as to this portion of 
the appeal is, however, whether the veteran has presented 
evidence of a well-grounded claim; that is, a claim that is 
plausible and meritorious on its own or capable of 
substantiation.  If he has not, his appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468-69 (Fed. Cir. 1997).  

The provisions of 38 C.F.R. § 3.303(b) (1999) provide a 
substitute way of showing inservice incurrence and medical 
nexus for purposes of well-grounding a claim.  See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  The chronicity 
provision of § 3.303(b) is applicable where evidence, 
regardless of its date, shows that an appellant had a chronic 
condition in service or during an applicable presumption 
period and still has the condition.  Such evidence must be 
medical unless it relates to a condition as to which lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well-grounded if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Id.  

Here, there is a showing of current disability involving 
rheumatoid arthritis, but there is absent from the record 
evidence of the service incurrence or aggravation of 
rheumatoid arthritis and competent medical evidence of a 
nexus between such disorder and the veteran's military 
service is lacking.  Only the veteran and his spouse offer an 
opinion linking his rheumatoid arthritis to his period of 
service, and as stated previously, the record does not 
indicate that either has the requisite medical background or 
training to offer competent medical opinions as to medical 
diagnosis or etiology.  See Espiritu, supra.  Otherwise, 
manifestations of rheumatoid arthritis are not shown either 
in service or within the one-year period following the 
veteran's separation from service in February 1987.  Medical 
evidence on file does not raise the possibility of the 
existence of rheumatoid arthritis until 1989, and no medical 
professional has offered an opinion that the veteran's 
rheumatoid arthritis had its onset in service or is otherwise 
directly related to an event occurring in service.  In view 
of the foregoing, denial of the claim presented is warranted 
on the basis that such claim is not well-grounded.  See Epps, 
Savage, supra.  

Moreover, the Board views the foregoing discussion as 
sufficient to inform the veteran of the elements necessary to 
complete his application as to his claim of entitlement to 
service connection for rheumatoid arthritis.  Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  Further, the Board is 
not aware of any relevant evidence which may have existed, or 
could have been obtained, that, if true, would render the 
claim in question "plausible" and, thus, require VA to 
notify the veteran of that relevant evidence in order that he 
may complete his application.  McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997) (per curiam).  Lastly, as the veteran's 
claim is not well-grounded, VA has no duty to assist him in 
developing the record to support his claim.  Grivois v. 
Brown, 5 Vet. App. 136, 140 (1994).

Inasmuch as the veteran's claim is not well-grounded, a 
weighing of the merits of such claim is not herein undertaken 
and thus the provisions of 38 U.S.C.A. § 5107(b) as to the 
resolution of reasonable doubt where the evidence is in 
relative equipoise is not for application.  See Gilbert v. 
Derwinski, 1 Vet App. 49, 55-6 (1990).


ORDER

Service connection for Reiter's syndrome is denied.

Service connection for rheumatoid arthritis is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

